        Case 2:19-cv-12578-LMA-MBN Document 87 Filed 07/16/20 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


LESLEY ANN SAKETKOO, MD, MPH                               CIVIL ACTION

VERSUS                                                     NUMBER: 19-12578

TULANE UNIVERSITY SCHOOL                                   SECTION: “I”(5)
OF MEDICINE, ET AL.

                                   ORDER AND REASONS

   I.      Introduction

        Before the Court is a blizzard of discovery motions filed by and against every litigant

in this case, accompanied by a bevy of opposition, reply and sur-reply memoranda. (Rec.

docs. 55, 57, 66, 67, 68, 72-2, 76, 77, 81, 83). Before addressing the specific motions and

ruling thereon, the Court makes some threshold observations about how these matters made

their way to the Court.

        On June 25, 2020, the Court received an email request from counsel for all parties to

convene a “telephone discovery status conference” the next day or as soon as possible. (Rec.

doc. 86-1). Wanting to assist the parties and avoid unnecessary motion practice, the Court

immediately scheduled the requested conference and convened it the next day. This was, as

it turns out, an entirely wasted effort on the Court’s part.

        At the status conference, counsel for the parties shared that they had been engaged

in a multi-day Rule 37 conference to sort out their respective objections to each other’s

requests and responses. Plaintiff’s counsel, for her part, indicated that she was preparing to

supplement her responses on behalf of her client. Hearing this, the Court specifically

instructed the parties to meet and confer again following service of those supplemental
       Case 2:19-cv-12578-LMA-MBN Document 87 Filed 07/16/20 Page 2 of 7




responses and, only if and when that conference failed to bear fruit, file their appropriate

motions. 1

        The parties advise the Court in their various pleadings that, on June 29, 2020,

Plaintiff’s counsel made a supplemental production of over 8,000 pages, approximately

6,500 of which were being produced for the first time. (Rec. doc. 71). In addition, the

Defendants also supplemented their discovery responses on July 1, 2020. Yet, despite the

clear instruction of the Court and requirement of Rule 37 that the parties confer on the

supplemental productions before filing discovery motions, no follow-up conferences were

convened. Indeed, the day after Defendants received these many pages of documents for the

first time, they filed motions to compel and exhibits respectively totaling 164 and 175 pages

(rec. docs. 55, 57) – it is inconceivable that a 6,500-page production could have been

adequately reviewed before the compilation of these pleadings.

        The Court ordered defense counsel to explain this series of events and their failure to

confer as directed by the Court. (Rec. doc. 70). Defense counsel did so in respective

declarations filed into the record on July 7 and 8, 2020. (Rec. docs. 71, 73). Their

explanations are unsatisfactory (where they are even comprehensible).

        For instance, counsel for Dr. Lasky in one breath complain that “despite Plaintiff’s

representation during the June 23-24 conference that she would correct those deficiencies

in her supplemental responses, she did not do so.” (Rec. doc. 71 at pp. 1-2 (emphasis in

original)). Yet almost immediately after making this representation to the Court, counsel

state that, because of impending deadlines, “Dr. Lasky did not have the luxury of waiting until


1 Alas, there was no court reporter for the late-requested conference so the Court and the parties will have to

trust the Court’s memory, which is still pretty good – especially for events that occurred only a couple of weeks
ago.

                                                       2
      Case 2:19-cv-12578-LMA-MBN Document 87 Filed 07/16/20 Page 3 of 7




after reviewing the June 29 production to file a motion.” (Id. at 2). This rather obviously

begs the question, if Dr. Lasky’s counsel did not have the “luxury” of reviewing the

supplemental production before filing a motion, how do they know that supplemental

production failed to correct deficiencies identified in the parties’ Rule 37 conferences?

       For their part, counsel for the remaining defendants claim to have reviewed Plaintiff’s

supplemental production, deeming it to have failed to correct a single deficiency identified

by them in the parties’ earlier Rule 37 conference. The Court doesn’t believe it is humanly

possible to adequately review and assess the completeness of over 6,000 pages of new

production and file a 164-page motion to compel with exhibits within a 24-hour period.

       This is not acceptable practice – and that goes for Plaintiff’s counsel as well, who also

failed to reconvene a Rule 37 conference before filing her own motion to compel. Litigants

simply do not get to ignore the rules and directives of the Court or otherwise engage in self-

help simply because they face time pressures or want to avoid a “whack-a-mole” game that

they predict will result from their following those rules and directives. (Rec. doc. 71 at 2).

       Counsel are hereby warned that any future episodes of this type will be met with

severe consequences. This practice has wasted the Court’s time and resulted in over 600

pages of documents filed in the span of only a couple of weeks, all accompanied with

pleadings urging the Court to drop everything (as it already did once for no good reason) to

rule on their motions expeditiously. This cannot happen again. And while the Court would

be acting well within its discretion if it flatly denied the parties’ respective motions under

the circumstances, it declines to do so here and will address the various arguments raised by

the parties.




                                               3
         Case 2:19-cv-12578-LMA-MBN Document 87 Filed 07/16/20 Page 4 of 7




         Before doing that, however, one additional matter must be addressed. Counsel for

the parties all agree that they participated in a multi-day Rule 37 conference before the Court

held its telephonic discovery status conference on July 26, 2020. Inexplicably, though,

counsel disagree on what issues were discussed at that conference. Arguments to this Court

from the parties about what was discussed at the conference fall on deaf ears, as there is no

record of the conference – a problem that will not re-occur. For the reminder of this

litigation, if and when the parties conduct a Rule 37 discovery conference, that conference is

to be transcribed by a court reporter and the cost of that exercise will be borne 50/50 by

Plaintiff and Defendants. The Court will not referee swearing contests between lawyers

about the contents of their own conversations without a contemporaneous record of those

conversations.

   II.      The Parties’ Motions

         A. Motion to Compel Complete and Compliant Responses to Dr. Lasky's First Set of
            Discovery to Plaintiff and for Attorney's Fees by Joseph Lasky (Rec. doc. 55)

            1. Interrogatory No. 1

         Plaintiff shall respond fully to this interrogatory by providing the requested

information for each witness identified by her.

            2. Interrogatory No. 3

         Plaintiff shall separately identify which witnesses she believes have knowledge

regarding each of the allegations separately listed in this interrogatory. Plaintiff need not,

however, separately identify those documents she believes support each of the allegations

listed in this interrogatory, as such a requirement would be invasive of her attorney’s

opinion work product.



                                               4
      Case 2:19-cv-12578-LMA-MBN Document 87 Filed 07/16/20 Page 5 of 7




             3. Interrogatory No. 11

          Plaintiff indicates in her brief that information responsive to this interrogatory

should have been included in her expert report, which was to have been provided prior to

the issuance of this order. She need not provide the information separately from her expert

report.

             4. Request for Production No. 2

          This request is impermissibly overbroad, as it seeks “all documents that contain

information supporting and/or relating to” nine separate allegations in her complaint. (Rec.

doc. 55-2 at pp. 13-14). In this Court’s view, any request for “all” documents” that “relate to”

a thing is, by definition, overbroad and improper. Plaintiff need not respond to this request.

             5. Request for Production No. 11

          If she has not already done so, Plaintiff shall execute each of the authorizations

provided to her by Defendants.

          B. Motion to Compel Complete and Compliant Responses to Tulane University’s and Lee
             Hamm, M.D.'s First Set of Discovery to Plaintiff and for Attorney's Fees filed by
             Administrators of the Tulane Educational Fund, Lee Hamm (Rec. doc. 57)

             1. Interrogatory No. 3

          Plaintiff shall identify her current salary, benefits and supervisor.

             2. Interrogatory No. 13

          Plaintiff shall identify the female counterparts that she believes are paid less than

these male physicians. If Plaintiff has no information about any female counterparts who

were allegedly paid less she must say so.




                                                  5
      Case 2:19-cv-12578-LMA-MBN Document 87 Filed 07/16/20 Page 6 of 7




           3. Document production issues

       Plaintiff shall make a reasonable effort to marshal and produce the requested

documents, including email attachments, and may not avoid that obligation by pushing it off

on Tulane. Once she has completed that production, she shall provide Defendants with a

declaration indicating that her production is complete and, if it is not complete, explain why

(i.e., an explanation beyond blaming vague “technical issues” for her inability to retrieve

certain ESI).

       As for the format of ESI produced by the Plaintiff, she shall comply with Rule 34 and

the requests of Defendants as to that format. Specifically, she shall produce responsive ESI

in a searchable PDF formation, accompanied by a Concordance.DAT file containing the

beginning and ending Bates numbers and document IDs. Excel spreadsheets, audio, video

and database files shall be produced in native format, accompanied by a Summation load file

containing the beginning and ending Bates numbers and file name. If for any reason Plaintiff

is unable to accomplish any of these tasks, she shall explain why in detail.

       Finally, as with the responses to Dr. Lasky’s requests, Plaintiff is to execute all

authorizations provided to her by Defendants.

       C. Omnibus Motion to Compel Defendants filed by Plaintiff (Rec. doc. 68)

       Defendants shall respond fully to Plaintiff’s requests for information related to

comparators. Defendants’ objections that seek to narrow the scope of discovery as to

potential comparators are overruled – these are evidentiary issues for another day. The

rules as to scope of discovery are broad enough to allow discovery of the information sought

here by Plaintiff. This includes Plaintiff’s request for information and/or documents about




                                               6
      Case 2:19-cv-12578-LMA-MBN Document 87 Filed 07/16/20 Page 7 of 7




other women who worked with Dr. Lasky or at Tulane Medical School and complained of

gender discrimination or hostile work environment.

       Finally, to the extent such information exists, Defendants shall respond fully to

Plaintiff’s request for information regarding “informal” complaints. Any effort to minimize

this request by describing it as seeking “water cooler” gossip is unhelpful. Plaintiff seeks, for

instance, “emails, complaints and any documentation wherein an employee under Defendant

Hamm’s supervision complained about gender discrimination in the School of Medicine even

though it was not lodged formally with OIE.” (Rec. doc. 68-1 at p. 5). Such information is

discoverable and shall be provided by Defendants.

       D. The Parties’ requests for attorneys’ fees

       For the reasons explained at the beginning of this Order and Reasons, no party is

entitled to recover attorneys’ fees an costs for the filing of these motions.

       New Orleans, Louisiana, this 16th day of              July         , 2020.




                                                     MICHAEL B. NORTH
                                               UNITED STATES MAGISTRATE JUDGE




                                                7
